DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/30/2021, with respect to claims 19-36 have been fully considered and are persuasive.  The art rejection of claims 19-36 has been withdrawn. The Double Patenting rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,779,054. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/020,057
Patent No. US 10,779,054
19.  A device for use with a content provider, a first portable device, and a display, 



the first portable device being operable to receive first video content from the content provider, 






the device comprising:
a communication component operable to wirelessly receive a personal identification code (PIC) for launching a DIAL application from the first portable device or a remote control, to communicate with the display, and to receive the first video content from the content provider;
a DIAL protocol component operable to perform protocols in accordance with a multi
screen discovery and launch of first screen content specification;
a video processing component operable to provide first video data including PIC image
data corresponding to a code so as to display the first video data and a PIC image on the display;
and
a PIC verification component operable to generate a verification signal when the PIC corresponds to the PIC image data,
wherein the video processing component is further operable to provide the first video
content to the display based on the verification signal.

20.  The device of claim 19, for use with at least one of the first portable device and
the remote control being further operable to provide a login identification code,
wherein the communication component is further operable to provide the login
identification code to the content provider.

23.  The device of claim 19, for use with a second portable device, the second portable
device being operable to receive second video content from the content provider, and to provide a display request, in accordance with a DIAL protocol
the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

24.  The device of claim 23, for use with the first portable device being further
operable to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining PIC image data, and
wherein the video processing component is further operable to continue to provide the
first video content to the display based on the remaining verification signal upon expiration of
the predetermined time period.

23.  The device of claim 19, for use with a second portable device, the second portable
device being operable to receive second video content from the content provider, and to provide a display request, 
the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.


24.  The device of claim 23, for use with the first portable device being further
operable to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining PIC image data, and
wherein the video processing component is further operable to continue to provide the
first video content to the display based on the remaining verification signal upon expiration of
the predetermined time period.

25. A method using a content provider, a first portable device, and a display, the first
portable device being operable to receive the first video content from the content provider, 








the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, a personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display
based on the verification signal.

26. (New) The method of claim 25 of using the first portable device being further operable to
provide a login identification code, the method further comprising:
providing, via the communication component, the login identification code to the content
provider.

31. (New) A non-transitory, tangible, computer-readable media having computer-readable
instructions stored thereon, for use with a computer and being capable of instructing the
computer to perform a method of using a content provider, a first portable device, and a display,
the first portable device being operable to receive the first video content from the content
provider, 







the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, a personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display
based on the verification signal.

1. A device for use with a content provider, a first portable device, a second portable
device, a remote control and a display, the content provider being operable to provide first video content and second video content, 
the first portable device being operable to receive the first video content from the content provider, at least one of the first portable device and the remote control being operable to provide a personal identification code, the second 
and the second video content, 
the device comprising:
a communication component operable to wirelessly receive the personal identification
code, to communicate with the display and to receive the first video content from the content
provider;

a DIAL protocol component operable to perform protocols in accordance with a multiscreen discovery and launch of first screen content specification;
a video processing component operable to provide first video data including PIC image
data corresponding to a code so as to display the first video data and a PIC image on the display;

and
a PIC verification component operable to generate a verification signal when the personal
identification code corresponds to the PIC image data,
wherein the video processing component is further operable to provide the first video
content to the display based on the verification signal.

2. The device of claim 1, for use with at least one of the first portable device and the
remote control being further operable to provide a login identification code,
wherein the communication component is further operable to provide the login
identification code to the content provider.

3. The device of claim 2, for use with the second portable device being further operable to provide a display request,


 the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

4, The device of claim 3, for use with the first portable device being further operable
to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining
PIC image data, and
wherein the video processing component is further operable to continue to provide the first
video content to the display based on the remaining verification signal upon expiration of the predetermined time period.

5. The device of claim 1, for use with the second portable device being further operable to provide a display request, 


the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

6. The device of claim 5, for use with the first portable device being further operable
to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining
PIC image data, and
wherein the video processing component is further operable to continue to provide the first
video content to the display based on the remaining verification signal upon expiration of the predetermined time period.

7. A method using a content provider, a first portable device, a second portable device
and a display, the content provider being operable to provide first video content and second video content, the first portable device being operable to receive the first video content from the content provider and to provide a personal identification code, the second portable device being operable to receive the second video content, the display being operable to display the first video content
and the second video content, 
the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, the personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display based
on the verification signal.

8. The method of claim 7 of using the first portable device being further operable to
provide a login identification code, the method further comprising: 
providing, via the
communication component, the login identification code to the content provider.

13. A non-transitory, tangible, computer-readable media having computer-readable
instructions stored thereon, for use with a computer and being capable of instructing the computer to perform a method of using a content provider, a first portable device, a second portable device
and a display, the content provider being operable to provide first video content and second video content, the first portable device being operable to receive the first video content from the content provider and to provide a personal identification code, the second portable device being operable
to receive the second video content, the display being operable to display the first video content
and the second video content, 
the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, the personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display based
on the verification signal.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426